Citation Nr: 0815259	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-27 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1974 
and from January 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for PTSD.  

The Board notes that the appellant requested a hearing before 
the Board in connection with the current claim as well.  The 
hearing was subsequently scheduled and held in May 2006.  The 
appellant testified at that time and the hearing transcript 
is of record.

In June 2007, the Board informed the veteran that the 
Veterans Law Judge who conducted the May 2006 hearing was no 
longer employed by the Board and indicated that he was 
entitled to another hearing.  See 38 C.F.R.§ 20.707 (2006).  
In June 2007 the veteran responded that he did not want an 
additional Board hearing.  Accordingly, the Board will 
proceed to adjudicate the veteran's appeal based on the 
evidence of record.

This case was previously before the Board in July 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In written argument dated in March 2008, the veteran's 
accredited representative raised the issue of entitlement to 
service connection for anxiety disorder.  As this matter is 
not currently developed or certified for appellate review, it 
is referred to the RO for appropriate action.




FINDING OF FACT

The veteran does not have a diagnosis of PTSD that is linked 
to the veteran's reported in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Entitlement to Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

There is no need to verify every detail of a claimed stressor 
and evidence of a stressor affecting a veteran's unit in 
service implied the veteran's involvement in those events.  
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997). The Court 
has since clarified that it is error for the Board to require 
confirmation of a veteran's personal participation in 
stressors affecting his unit.  Sizemore v. Principi, 18 Vet. 
App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. App. 
124, 128 (Vet. App. May 24, 2002).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran had active service from 
March 1970 to March 1974 and from January 1976 to May 1978.  
His discharge papers, DD 214s, reveal that he served in the 
Marine Corps.  His military occupational specialty (MOS) was 
aviation supply man (3071).

The veteran submitted a statement regarding his PTSD 
stressors.  The veteran reported that he experienced stress 
associated with constant rocket and mortar attacks while 
stationed in Da Nang, Republic of Vietnam.  In addition, he 
stated that his unit came under enemy attack from snipers 
while in Da Nang.  In January 2004 written statements, the 
veteran indicates that several members of his unit were 
injured and killed during this sniper attack. The snipers 
were also killed during this attack.

The veteran's service personnel records reflect assignment to 
VMFA-232 from April 8, 1972, to June 25, 1972, in Da Nang.

The Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN, 1961-1973 reveals that while the 
veteran was stationed at Da Nang Air Base it came under 
attack from April to June 1972.  During an April 1972 attack, 
one U.S. serviceman was killed and ten were wounded in 
action.  During the June 1972 attack, one U.S. serviceman was 
wounded in action.  The Board notes that there does not need 
to be corroboration of every detail of the veteran's account 
of the stressor and since the veteran's presence in areas of 
documented combat can be verified, the Board finds that he 
was exposed to combat stressors, even without the explicit 
documentation of his participation.  See Pentacost v. 
Principi, 16 Vet. App. 124 (2002).

The veteran's service medical records do not indicate that 
the veteran was treated for any psychiatric symptoms during 
service.  Separation examinations of the veteran were 
conducted in March 1974 and May 1978 and his psychiatric 
evaluation was "normal" with no abnormalities noted by the 
examiner.

The first record of any psychiatric disorder is dated in 
October 2002.  At that time, the veteran was diagnosed with 
major depressive disorder.  In October and December 2003 VA 
treatment records, the veteran was diagnosed with depressive 
disorder and "rule out post-traumatic stress disorder or 
traits."  In an April 2004 VA treatment record, the veteran 
was diagnosed with stable depression.  May and September 2004 
VA treatment records reflect a diagnosis of "depressive 
disorder, not otherwise specified" and "rule out post-
traumatic stress disorder or traits."  In September and 
December 2004 VA treatment note, the veteran was diagnosed 
with depressive disorder and "posttraumatic stress disorder 
or traits."  In May 2005, the veteran's VA physician 
diagnosed post-traumatic stress disorder or traits.

The veteran was afforded a VA Compensation and Pension (C & 
P) examination in October 2007.  After examination, the 
examiner stated that the veteran does not meet the DSM-IV 
criteria for PTSD but has subthreshold PTSD symptoms.  The 
veteran was diagnosed with anxiety disorder NOS, alcohol 
dependence, marijuana abuse by history, and cocaine abuse by 
history.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  The Board finds that the 
examination of October 2007 is entitled to great probative 
weight and that it provides very negative evidence against 
the veteran's claim of entitlement to service connection for 
PTSD.  The examiner reviewed the claims folder and, after 
examining the veteran, provided a thorough opinion as to why 
the veteran did not meet the DSM IV criteria for a diagnosis 
of PTSD.  The examiner did not attempt to associate the 
veteran's in service stressors with the veteran's psychiatric 
disorder because the veteran was found not to have PTSD.  The 
VA outpatient treatment reports, which provide a diagnosis of 
PTSD, do not reveal that a complete review of the veteran's 
claims folder was completed prior to their examinations and 
did not link the diagnosis to the corroborated stressors.

Accordingly, service connection must be denied because the 
preponderance of the evidence is against the claim.  The 
evidence does not show that the veteran has PTSD linked to an 
in service stressor.  As the preponderance of the evidence is 
against the claim, the "benefit of the doubt" rule is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the letter did not explicitly ask 
that the veteran provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA out patient 
treatment records.  The veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
a Veterans Law Judge and the transcript of the hearing is 
associated with the claims folder.  The appellant was 
afforded a VA medical examination October 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


